Citation Nr: 0622176	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1. Entitlement to an initial, compensable rating for left ear 
hearing loss, to include the question of whether a timely 
Substantive Appeal as to the denial of that issue has been 
filed.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971, and from May 1984 to July 2002.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that granted service 
connection and assigned initial 10 percent and noncompensable 
ratings for tinnitus and left ear hearing loss, respectively, 
each from August 1, 2002.  The veteran filed a Notice of 
Disagreement (NOD) with the initial 10 percent rating 
assigned the tinnitus in September 2002, and the RO issued a 
Statement of the Case (SOC) in December 2002.  The veteran 
filed a Substantive Appeal on the tinnitus issue in March 
2003, which document also constituted a NOD with the initial 
noncompensable rating assigned the left ear hearing loss  The 
RO issued a SOC on the hearing loss issue in May 2003.  The 
RO issued Supplemental SOCs (SSOCs) on the issue of an 
initial rating in excess of 10 percent for tinnitus in May 
2003, July 2004, and January and September 2005.  Inasmuch as 
the claims for higher ratings involve disagreement with the 
initial ratings assigned following the grant of service 
connection, the Board has characterized those issues in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In October 2003, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.

In March 2006, the Board notified the veteran and his 
representative that the Board's preliminary review of the 
claims file revealed that a timely Substantive Appeal with 
the denial of the claim for a higher rating for left ear 
hearing loss had not been filed.  Although afforded a 60-day 
period for response, to date, neither the veteran nor his 
representative has responded.

In May 2006, the Board informed the veteran and his 
representative that a temporary stay had been imposed on 
processing his claim for a higher rating for tinnitus.  

As regards the stay, the United States Court of Appeals for 
Veterans Claims (CAVC or Court) had issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability rating could be assigned for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagreed with the Court's decision in 
Smith and sought to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  It was 
determined that, once a final decision was reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that had been stayed (to include the one currently on appeal) 
would be resumed.

As discussed below, in June 2006, the Federal Circuit 
reversed the CAVC's decision in Smith, 19 Vet. App. 63.  See 
Smith v. Nicholson, No. 05-7168 (Fed Cir. June 19, 2006).  As 
a result, the Secretary of Veterans Affairs has lifted the 
stay, and the Board may proceed with its consideration of the 
claim for a higher rating for tinnitus.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a letter dated August 17, 2002, the RO notified the 
veteran of a rating action earlier that month that granted 
service connection and assigned an initial noncompensable 
rating for left ear hearing loss. 

3.  In March 2003, the veteran filed a NOD with the initial 
noncompensable rating assigned the left ear hearing loss.

4.  In May 2003, the RO issued a SOC on the merits of the 
left ear hearing loss claim.

5.  The veteran failed to file a Substantive Appeal in the 
claim for an initial compensable rating for left ear hearing 
loss. 

6.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating..  


CONCLUSIONS OF LAW

1.  As a timely appeal has not been perfected, the Board is 
without jurisdiction to consider the matter of an initial 
compensable rating for left ear hearing loss.           38 
U.S.C.A. §§ 7105, 7108 (West Supp. 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2005).

2.  The claim for an initial schedular rating in excess of 
10 percent rating for  tinnitus is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 and 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denials of the claims for higher initial ratings, and 
has been afforded the opportunity to present evidence and 
argument.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the Board lacks jurisdiction to 
adjudicate the claim for an initial compensable rating for 
left ear hearing loss, and the claim for an initial rating in 
excess of 10 percent for tinnitus is without legal merit.  As 
the law, and not the facts, is dispositive of the appeal, the 
duties to notify and assist imposed by the VCAA are not 
applicable with regard to the claims.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002). 

II.  A Timely Substantive Appeal on the Matter of An Initial, 
Compensable Rating for Left Ear Hearing Loss  

The applicable legal authority provides that the Board shall 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  An appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the    one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, in a letter dated August 17, 2002, the RO 
notified the veteran of a rating action earlier that month 
that granted service connection and assigned an initial 
noncompensable rating for left ear hearing loss.  In March 
2003, the veteran filed a NOD with the noncompensable rating 
assigned the left ear hearing loss.  In May 2003, the RO 
issued a SOC along with a cover letter that clearly notified 
the veteran that he had to file a formal appeal to perfect 
his appeal on that issue; a VA Form 9 was enclosed for this 
purpose.  However, the veteran did not file a Substantive 
Appeal. 

Pursuant to 38 C.F.R. 20.302, the veteran had until August 
17, 2003 (the last day of the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed) to file a Substantive Appeal-
in this case, such date is the later of the date of the 
expiration of one year from the notification of the assigned 
initial noncompensable rating, and 60 days from the issuance 
of the May 2003 SOC.  While the veteran filed VA Form 9 in 
March 2003, this document may only be construed as a NOD with 
the initial noncompensable rating assigned the left ear 
hearing loss, inasmuch as a SOC had not yet been issued by 
the RO at that time.  

The Board also notes that, prior to the expiration of the 
remainder of the one-year period from the date of the mailing 
of the notification of the determination being appealed for 
filing a timely Substantive Appeal, neither the veteran nor 
his representative filed any document that can be construed 
as a timely request for an extension of time to file a 
Substantive Appeal on the hearing loss issue.  See 38 C.F.R. 
§ 20.303 (2005).  Moreover, while the version of 38 C.F.R. 
§ 20.302 in effect since October 3, 2001 includes a special 
provision for extending the time period for filing a 
Substantive Appeal when the appellant files additional 
evidence within 1 year of the date of the notification of the 
decision being appealed (see 38 C.F.R. § 20.302(b)), that 
provision does not extend the time period for the veteran to 
have filed a Substantive Appeal with respect to either issue 
in this case.  Although additional service medical records 
were received in April 2003, and the RO issued a SSOC on May 
29, 2003, that would have only have extended the time period 
for the veteran to file a Substantive Appeal on the hearing 
loss issue by       60 days to late July 2003, which is still 
sooner than August 17, 2003, the date of the expiration of 
one year from the August 17, 2002 notification of the 
assigned initial noncompensable rating.  Although notified of 
these facts in the Board's March 2006 correspondence, neither 
the veteran nor his representative has responded.  

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect his appeal by filing a 
Substantive Appeal with respect to the matter of an initial, 
compensable rating for left ear hearing loss.  As such, the 
Board does not have jurisdiction to review the matter, and 
the claim for an initial compensable rating for left ear 
hearing loss must be dismissed.  Roy v. Brown, 5 Vet. 
App. 554 (1993).  

III.  An Initial Rating in Excess of 10 Percent for Tinnitus  

The medical evidence shows that the veteran suffers from 
bilateral tinnitus, which has been found to be related to his 
military service.  In an August 2002 rating action, the RO 
granted service connection and assigned an initial 10 percent 
rating (pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260) (2002)), effective August 1, 2002.  

As an initial matter, the Board notes that DC 6260 was 
revised, effective June 13, 2003, to provide that only a 
single 10 percent rating is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.  

However,  the change to DC 6260 effective in June 2003 did 
not provide for retroactive application.  See Schedule for 
Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003)In this 
case, that period extends from the August 1, 2002 effective 
date of the grant of service connection for tinnitus through 
June 12, 2003.  VA's General Counsel (GC) addressed this 
issue in a precedential opinion issued in May 2003.  The GC 
held that DC 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other DC.  See VAOPGCPREC 2-03.  

Precedential opinions of VA's GC are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F. 3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).  

38 C.F.R. § 4.25(b) provides that, except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The underlying 
issue for resolution is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03, the GC, citing The 
Merck Manual, 665 (17th ed. 1999), noted that tinnitus is the 
perception of sound in the absence of any external stimulus.  
VA also discussed the nature of tinnitus in the proposed 
amendment to DC 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled "Hearing 
Impairment, an Independent Study Course" for 
health care providers.  The section on tinnitus 
states that the fact that most tinnitus appears to 
be coming from the ear led to a belief that 
tinnitus was generated in the inner ear, but this 
is not the case.  It further states that damage in 
the inner ear may be a precursor for subjective 
tinnitus, but that subjective tinnitus is generated 
within the central auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the Board finds that  assignment of 
separate ratings for the right and the left ear is not 
appropriate.  The application of 38 C.F.R. § 4.25(b) does 
not, therefore, provide a basis for assigning separate 
ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10.

Having tinnitus in both ears does not result in significantly 
greater impact on the functioning of the auditory system, in 
comparison to having tinnitus in only one ear.

In this case, the DCs pertaining to the auditory system 
specify the situations in which separate ratings are 
applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  In addition, DC 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining DCs pertaining to the auditory system provide for 
unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the United 
States Supreme Court (Supreme Court) held that, if a statute 
is ambiguous, any interpretive doubt is to be resolved in the 
veteran's favor.  See also Smith (William) v. Brown, 35 F. 3d 
1516, 1523 (Fed. Cir. 1994) (the canons of statutory 
construction apply to regulations as well as statutes).  

DC 6260, prior to the June 2003 amendment, did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  The Supreme Court also held in 
Brown, however, that "[a]mbiguity is a creature not of 
definitional possibilities but of statutory context. . . " 
Brown, 513 U.S. at 118 (citations omitted).  By reading the 
rating criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 
10 percent ratings cannot be assigned for tinnitus in each 
ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260.  The DC 
does not distinguish between tinnitus that is perceived in 
one ear, both ears, or within the head.  Other DCs pertaining 
to the auditory system specify whether the rating is to be 
assigned based on unilateral or bilateral involvement  (DC 
6100 for hearing loss, and DC 6207 for loss of auricle).  
Because some of the DCs pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from the regulation that the omission of that 
language from DC 6260 was intentional.  This interpretation 
of the DC is not in conflict with 38 C.F.R. § 4.25(b), 
because that regulation specifies that disabilities arising 
from the same disease entity are to be separately rated; 
tinnitus, whether unilateral or bilateral, constitutes the 
same disability.

In summary, by reading DC 6260 in the context of the 
remaining DCs pertaining to the auditory system, the DC 
clearly indicates that a 10 percent rating applies to 
recurrent tinnitus, regardless of whether the involvement is 
unilateral or bilateral, and that 10 percent is the maximum 
rating for this disability provided by that DC.  


For all the foregoing reasons,  the Board finds that the 
veteran's claim for an initial rating in excess of 10 percent 
for tinnitus must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the grounds of lack of legal merit).  


ORDER

As a timely Substantive Appeal to perfect the appeal in the 
claim for an initial compensable rating for left ear hearing 
loss has not been filed, the appeal is dismissed.

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


